            Case 1:20-cv-06894-LJL Document 21 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 1/4/2021
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND,                                            :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                    20-cv-6894 (LJL)
EDUCATIONAL AND INDUSTRY FUND,                                         :
TRUSTEES OF THE NEW YORK CITY                                          :         ORDER
CARPENTERS RELIEF AND CHARITY FUND, and                                :
THE CARPENTER CONTRACTOR ALLIANCE OF                                   :
METROPOLITAN NEW YORK,                                                 :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
INNISS CONSTRUCTION, INC. and HUDSON                                   :
INSURANCE COMPANY,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This action was initiated by complaint filed on August 26, 2020. Dkt. No. 1. Defendant

Inniss Construction, Inc. (“Inniss”) failed to respond to the complaint by September 25, 2020,

Dkt. No. 7, and Plaintiffs filed the Certificate of Default and a declaration in support of default

on October 29, 2020, Dkt. Nos. 11-13.

        On October 30, 2020, Plaintiffs and Defendant Hudson Insurance Company (“Hudson”)

moved to adjourn sine die the initial pretrial conference scheduled for November 6, 2020

because they had reached a settlement in principle and because Plaintiffs planned to move for a

default judgment against Inniss. Dkt. No. 14. The Court did not cancel the conference but

adjourned it to December 17, 2020. Dkt. No. 15.

        On December 8, 2020, Plaintiffs and Hudson again moved to adjourn sine die the initial
           Case 1:20-cv-06894-LJL Document 21 Filed 01/04/21 Page 2 of 2




pretrial conference because they had executed the settlement agreement and required an

additional ten days to complete their respective obligations under that agreement. Dkt. No. 16.

They expressed their optimism that they would file the stipulation of dismissal by December 17,

2020. Plaintiffs again stated their intent to move for a default judgment against Inniss. The

Court did not cancel the conference but adjourned it to January 4, 2021. Dkt. No. 17. On

December 23, 2020, Plaintiffs and Hudson filed a stipulation of voluntary dismissal that the

Court signed on December 28, 2020. Dkt. Nos. 18, 19.

         On January 4, 2021, the Court held the conference for Plaintiffs and remaining Defendant

Inniss, but no parties appeared. Plaintiffs have also not submitted the motion for default

judgment per their two letters and as is required by this Court’s Individual Practices in Civil

Cases.

         It is hereby ORDERED that a conference is scheduled for January 20, 2021 at 2:00 p.m.

Parties are directed to dial into the Court’s teleconference line at 888-251-2909, Access Code

2123101, and follow the necessary prompts. Plaintiffs’ failure to attend the conference may

result in dismissal of this action for failure to prosecute.


         SO ORDERED.


Dated: January 4, 2021                                 __________________________________
       New York, New York                                         LEWIS J. LIMAN
                                                              United States District Judge




                                                   2
